WATKINS, Judge:
In this appeal, the defendant-appellant, Christopher Green, was sentenced by the Court of Common Pleas of Philadelphia County after entering a guilty plea to nine counts of robbery, one count each of conspiracy and possession of an instrument of crime.
He was sentenced on May 15, 1981 at which time he was advised that if he wished to appeal, he was required to do so within thirty (30) days of the sentence. He did not file his pro se appeal until August 12, 1981.
*87Pa.R.A.P. 903(a) provides that a notice of appeal be filed within thirty (30) days after the entry of the order from which the appeal is taken.
This appeal was untimely filed so it must be quashed. Commonwealth v. Riebow, 299 Pa.Superior Ct. 458, 445 A.2d 1219 (1982). It should be noted that the mere filing of a petition for reconsideration does not toll the running of the thirty day appeal period. Commonwealth v. Lee, 278 Pa.Superior Ct. 609, 420 A.2d 708 (1980); Commonwealth v. Pinkney, 267 Pa.Superior Ct. 288, 406 A.2d 1045 (1979).
Appeal quashed.